FARMER MAC MORTGAGE SECURITIES CORPORATION, As Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, As Borrower U.S. BANK NATIONAL ASSOCIATION, As Collateral Agent FEDERAL AGRICULTURAL MORTGAGE CORPORATION, As Guarantor PLEDGE AGREEMENT Dated as of May 22, 2009 ARTICLE I Definitions Section 1.01.Definitions 3 Section 1.02.Principles of Construction 7 ARTICLE II Provision as to Pledged Collateral Section 2.01.Holding of Pledged Securities 7 Section 2.02.UCC Filings 8 Section 2.03.Withdrawal and Substitution of Pledged Collateral 8 Section 2.04.[Reserved] 9 Section 2.05.Addition of Pledged Collateral 9 Section 2.06.Accompanying Documentation 9 Section 2.07.Renewal; Extension; Substitution 9 Section 2.08.Voting Rights; Interest and Principal 9 Section 2.09.Protection of Title; Payment of Taxes; Liens, etc 11 Section 2.10.Maintenance of Pledged Collateral 11 Section 2.11.Representations, Warranties and Covenants 11 Section 2.12.Further Assurances 12 ARTICLE III [Reserved] ARTICLE IV Remedies Section 4.01.Events of Default 13 Section 4.02.Remedies upon Default 13 Section 4.03.Application of Proceeds 15 Section 4.04.Securities Act 16 ARTICLE V The Collateral Agent Section 5.01.Certain Duties and Responsibilities 17 Section 5.02.Certain Rights of Collateral Agent 18 Section 5.03.Money Held by Collateral Agent 19 Section 5.04.Compensation and Reimbursement 19 Section 5.05.Corporate Collateral Agent Required; Eligibility 20 Section 5.06.Resignation and Removal; Appointment of Successor 20 Section 5.07.Acceptance of Appointment by Successor 21 Section 5.08.Merger, Conversion, Consolidation or Succession to Business 21 ARTICLE VI Miscellaneous Section 6.01.Notices 22 Section 6.02.Waivers; Amendment 22 Section 6.03Successors and Assigns 22 Section 6.04Counterparts; Effectiveness 23 Section 6.05Severability 23 Section 6.06GOVERNING LAW 23 Section 6.07WAIVER OF JURY TRIAL 23 Section 6.08Headings 23 Section 6.09Security Interest Absolute 23 Section 6.10Termination or Release 24 Section 6.11Collateral Agent Appointed Attorney-in-Fact 24 Schedule I – Additional Criteria for Eligible Securities Schedule II – Addresses for Notices Annex A – Form of Certificate of Pledged Collateral PLEDGE AGREEMENT, dated as of May 22, 2009, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association and its successors and assigns (hereinafter called “National Rural”), FARMER MAC MORTGAGE SECURITIES CORPORATION, (the “Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States and an institution of the Farm Credit System and its successors and assigns (“Farmer Mac”), U.S.
